Citation Nr: 0427720	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  02-01 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of a left 
upper deltoid wound, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from October 1951 to September 
1961.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) that denied a rating in excess of 20 
percent for residuals of a left upper deltoid wound.  The 
veteran appealed that decision to the Board.  

In a September 2003 decision, the Board assigned a 30 percent 
disability rating for residuals of a left upper deltoid 
wound.  The veteran then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Subsequently in January 2004, the parties filed a Joint 
Motion for Partial Remand (Joint Motion).  In a January 2004 
Order, the Court granted the Joint Motion and vacated the 
part of the Board's decision in which an rating evaluation in 
excess of 30 percent was denied.  The case was subsequently 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary for the veteran's claim of entitlement to a rating 
in excess of 30 percent for residuals of a left upper deltoid 
wound. 

The Board notes that during active service in November 1950, 
the veteran incurred a gunshot wound to the left upper 
deltoid region.  Upon hospitalization, no perforation, 
artery, or nerve involvement was seen.  It was noted that 
only "soft tissue" was involved.  In December 1950, the 
veteran's wound was sutured and an 8 x 3 cm., clean, 
granulating wound was observed over the lateral deltoid 
region of the left upper arm.  A December 1954 Report of 
Medical Examination noted that the veteran had a rough, left-
sided 4" scar posteriorly on his left deltoid.  At his May 
1990 VA examination, a 9 cm. long, 2 cm. wide, and 1 cm. 
sunken scar was observed over the veteran's left shoulder.  
Both the scar and indentation areas were tender to palpation.  

In the January 2004 Joint Motion, the parties noted that the 
Board had granted the veteran the maximum 30 percent 
evaluation for an injury involving the deltoid muscle of the 
nondominant upper extremity.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5303 (2003).  The parties pointed out that 
the Board's reasons and bases failed to adequately address 
other potentially relevant diagnostic codes such as 
Diagnostic Codes 5200 and 5201.  38 C.F.R. § 4.71a (2003).  
The parties also noted that the veteran's scar was noted to 
be tender on several VA examinations, and that the Board's 
discussion failed to address whether the veteran is entitled 
to a separate rating for a tender and painful scar pursuant 
to Esteban v. Brown, 6 Vet. App. 259 (1994).  

In light of the foregoing, the Board finds that another VA 
examination is warranted in order to address the matters set 
forth in the January 2004 Joint Motion.  Therefore, in order 
to give the veteran every consideration with respect to the 
present appeal and to ensure due process, this case is 
REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine the severity of the 
residuals of a left upper deltoid wound.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is specifically requested to 
review the claims file, along with the 
veteran's service medical records, and 
offer comments and an opinion on the 
following:

(a).  The examiner should identify 
all residuals of the left upper 
deltoid wound;

(b).  The examiner should provide 
the ranges of motion, in degrees, 
of the veteran's left shoulder;

(c).  The examiner should indicate 
whether residuals of the deltoid 
wound include ankylosis of the 
shoulder, and if so, the examiner 
should indicate whether such 
ankylosis is favorable (abduction 
to 60 degrees), or unfavorable 
(abduction limited to 25 degrees), 
or intermediate (between favorable 
and unfavorable).

(d).  The examiner should indicate 
whether the veteran's residuals of 
a left deltoid wound include 
impairment of the humerus (i.e., 
fibrous union, nonunion, or loss of 
the head of the humerus);

(e).  The examiner should report on 
the size and width of the left 
deltoid scar in square inches; 

(f).  The examiner should 
indicate whether the scar is deep 
(i.e., one associated with 
underlying soft tissue damage) or 
causes limitation of motion; or 
superficial (i.e., not associated 
with underlying soft tissue 
damage) and does not cause 
limited motion; or superficial 
and unstable; or superficial and 
painful; or whether there is 
evidence that the scar is poorly 
nourished, subject to ulceration, 
tender or painful to palpation; 
or is productive of other 
limitation of function.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinions.

2.  The RO should then review the record 
and readjudicate the veteran's claim.  In 
readjudicating the veteran's claim, the 
RO should determine whether the veteran 
is entitled to a separate rating for a 
tender and painful scar pursuant to 
Esteban, supra.  If the determination 
remains adverse to the veteran, he should 
be provided a supplemental statement of 
the case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




